Citation Nr: 1200516	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  07-01 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from May 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was before the Board in November 2010.  The Veteran appealed the Board's November 2010 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated July 19, 2011, the Court vacated the Board's November 2010 denial and remanded this matter to the Board for compliance with the instructions included in the Joint Motion for Remand.

In the October 2005 rating decision, the RO granted service connection for PTSD, and assigned a 30 percent disability rating, effective October 14, 2004.  The Veteran appealed the initial disability rating assigned.  In July 2008, the Decision Review Officer (DRO) assigned a 50 percent disability rating, effective September 22, 2006.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  The Board notes that during the time the PTSD rating issue was on appeal, TDIU was denied by rating decision in September 2008.  The Veteran did not initiate appeal.  However, in a November 2011 statement, the Veteran's representative asked that a claim for a TDIU be considered.  Consequently, the issue is now reflected on the first page of this decision.  

The issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 22, 2006, the Veteran's service-connected PTSD was not manifested by occupational and social impairment, with reduced reliability and productivity.

2.  From September 22, 2006, the Veteran's service-connected PTSD has not been manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected PTSD, prior to September 22, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.149 and Code 9411 (2006).

2.  The criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected PTSD, from September 22, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.149 and Code 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in October 2002.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  
                                                                           
The RO provided the appellant with additional notice in April 2006, subsequent to the October 2005 adjudication.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

While the April 2006 notice was not provided prior to the October 2005 adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a November 2006 statement of the case and a September 2008 supplemental statement of the case, following the provision of notice in April 2006.  

Since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in October 2002), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained private and VA treatment records, obtained Social Security Administration (SSA) records, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations in July 2005 and April 2008.  

The Board acknowledges the September 2010 statement from the Veteran's representative.  The representative noted that the most recent examination is from April 2008, and asserted that given the nature of PTSD, "it is plausible the condition has worsened" since the last VA examination.  The Board notes that the representative has only raised a possibility that the Veteran's PTSD has undergone a further increase in severity since the most recent examination.  Consequently, another VA examination is not necessary here.  See VAOPGCPREC 11-95 (1995).  The Board additionally notes that the mere passage of time does not trigger VA's duty to provide an additional medical examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  
  
All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Laws and Regulations

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.    

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, Diagnostic Code 9411), a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further appears to have acknowledged that without those examples, differentiating between evaluations would be extremely ambiguous.  Id. at 442.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); and a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

Factual Background

An October 14, 2004 VA treatment record shows that the Veteran reported recurrent intrusive thoughts, which occurred three to four times per week; and reported dreams that occurred several times a week that included Vietnam.  He reported symptoms of avoidance as demonstrated by efforts to avoid thoughts, feelings or conversations of trauma.  He avoided news of Iraq and avoided things that reminded him of war.  It was observed that the Veteran showed restricted affect.  The Veteran reported increased arousal that was manifested by difficulty sleeping.  The Veteran's wife reported that the Veteran does not own up to his sudden anger, which she finds hard to deal with.  It was noted that the Veteran used to have problems with fighting (about six years prior) but has tried to walk away when angry.  The Veteran reported checking door and windows several times per night.  His wife complained how the Veteran kept blinds closed all of the time.  The Veteran further reported that when he dined at restaurants, he kept his back to the wall.

The VA psychologist observed that the Veteran arrived early to his appointment and that he was clean and well-groomed.  The psychologist found that the Veteran's thoughts were logical and goal-directed with no signs of psychoses.  The psychologist also found that the Veteran's affect was slightly blunted and described the Veteran's mood as "depressed."  The Veteran denied suicidal and homicidal ideation.  The psychologist diagnosed chronic PTSD with exacerbation due to health problems, and mood disorder not otherwise specified.  The Veteran's GAF score was 45.  It was noted that in the past year it was 55.  

The Veteran in May 2005 participated in group meetings for those diagnosed with PTSD.  May 2005 VA group therapy progress notes showed that the Veteran was alert and oriented to person, place, time and date; that he was appropriate in demeanor; and that he verbally participated.  It was additionally noted that the Veteran showed interest in the topic and was respectful to others.  The report provided that the Veteran did not present with suicidal or homicidal ideation, psychotic or aggressive behaviors or signs of intoxication.   

When the Veteran was afforded a VA examination in July 2005, the Veteran again complained of difficulty falling and remaining asleep each night.  The Veteran admitted to having had recurrent suicidal thoughts, but had made no attempt to harm himself.  He reported having nightmares two to three times per week, and reported flashbacks that occurred several times on a weekly basis.  He reported becoming verbally angry with others.  As a result, he tried to avoid contact with other people.  As a retiree, he spent most of his time alone because, "I don't like going out with people."  The Veteran stated that he is suspicious of other people's motives, that when he is in public, he is very cautious.  The Veteran also stated that he avoided watching programs about wars.  The Veteran reported being married to his third wife since August 1997.

The VA examiner described the Veteran as polite and cooperative.  He noticed that the Veteran maintained good eye contact, and answered all questions directly and forthrightly.  The VA examiner indicated that the Veteran's speech and thought processes were goal-directed.  He also indicated that the Veteran was oriented in all spheres, and that memory function was good.  Mood and affect were deemed blunted.  The Veteran denied being suicidal, homicidal or psychotic.  The VA examiner found that the Veteran's fund of knowledge, mathematical calculating, and insight and judgment were good.  The VA examiner reported that the Veteran experienced avoidance of stimuli associated with his trauma, re-experiencing of the events, and increased arousal.  The VA examiner concluded that the degree of the Veteran's PTSD was mild.  A GAF score of 55 was reported. 

September 22, 2006 to February 2008 VA treatment records altogether show that the Veteran complained of nightmares, flashbacks, recurrent intrusive thoughts, irritable mood, social isolation, avoidance, relationship problems with family members, emotional numbing, panic attacks, insomnia, hypervigilance, exaggerated startle response, and short and long term memory loss.

A September 22, 2006 VA treatment record shows that the Veteran had become more irritable since his 12 year old nephew moved in with him and his wife.  The Veteran reported that he frequently woke up early and still had intermittent nightmares, but not every night.  It was noted that the Veteran worked diligently to control his anger.

Upon examination, it was observed that the Veteran was dressed casually and neatly, and that he was alert and oriented to person, place, time and situation.  Speech was deemed clear and normal in rate and volume.  Mood was described as "all right."  It was noted that affect was congruent and that his thought process was logical.  There was no reported suicidal or homicidal ideation.  The VA examiner reported that judgment and insight showed no impairment.  The VA examiner diagnosed PTSD and dysthymia. 

An October 2006 VA treatment record shows that he complained of nightmares, flashbacks, recurrent intrusive thoughts, irritable mood, social isolation, avoidance, relationship problems with family members, emotional numbing, panic attacks, insomnia, hypervigilance and exaggerated startle response.  He reported that his sleep was "only so-so" and that he frequently woke up early.  There were intermittent nightmares, but not every night.  The Veteran expressed desire to be able to "open up" and also to be able to "confront things" and stop putting things off that caused him anxiety.  The Veteran also expressed fear of his own anger.  It was observed that he was dressed casually and neatly, and that he was alert and oriented to person, place, time and situation.  It was noted that there was no psychomotor agitation or retardation.  Speech was deemed clear and normal in rate and volume, and his mood was described as "all right."  Affect was congruent, and it was observed that his thought process was logical.  There was no suicidal or homicidal ideation, and there were no psychotic symptoms.  It was additionally noted that judgment and insight showed no impairment.   

The Veteran was seen again in December 2006 and reported still sleeping poorly with frequent awakenings and intermittent nightmares.  It was noted that the Veteran's mood was stable and that he denied suicidal thoughts.

Upon mental examination, it was noted the Veteran was dressed casually and neatly.  The Veteran was alert and oriented to person, place time and situation.  Speech was described as clear and normal in rate and volume.  Mood was described as "fatigued."  It was noted that his affect was congruent but calm and stable. Thought process was noted as logical.  There was no reported suicidal or homicidal ideation.  It was noted that judgment and insight showed no impairment.

The Veteran was seen again in February 2007 and May 2007.  It was noted that the Veteran continued to have chronic PTSD.  Sleep improved a little, but the Veteran still had frequent awakenings and intermittent nightmares.  The Veteran's mood was seen as stable.  The Veteran denied suicidal thoughts. 

Upon mental examination, it was noted that the Veteran was dressed casually and neatly.  The Veteran was alert and oriented to person, place, time and situation.  Speech was described as clear and normal in rate and volume.  Mood was described as "fatigued."  It was noted that his affect was congruent but calm and stable. Thought process was noted as logical.  There was no reported suicidal or homicidal ideation.  It was noted that judgment and insight showed no impairment.

The Veteran was seen later seen in August 2007.  It was noted that the Veteran continued to have chronic PTSD.  Sleep improved a little, but the Veteran still had frequent awakenings and intermittent nightmares.  Regarding the Veteran's mood, it was noted that he had been "down lately."  The Veteran denied suicidal thoughts. 

When the Veteran was seen in September 2007, it was observed that the Veteran continued to have chronic PTSD.  Sleep was slightly improved, but he still had frequent awakenings and intermittent nightmares.  The Veteran described his mood as "fairly good" and denied any lethal ideations.

Upon mental status examination, it was noted that the Veteran was dressed casually and neatly, and that he was alert and oriented to person, place, time and situation.  The Veteran's speech was considered clear and normal in rate and volume.  Mood was described as "fairly good."  The Veteran's affect was seen as congruent, but calm and stable.  Thought process was considered logical.  There was no reported suicidal or homicidal ideation.  Judgment and insight showed no impairment.

When the Veteran was seen in November 2007 and February 2008, it was observed that the Veteran continued to have chronic PTSD.  Sleep was slightly improved, but he still had frequent awakenings and intermittent nightmares.  He stated that he had trouble sleeping, and that he and his wife had arguments that have simmered down.  The Veteran reported that his mood was "not doing too bad." The Veteran denied any lethal ideations.

Upon mental status examination, it was noted that the Veteran was dressed casually and neatly, and that he was alert and oriented to person, place, time and situation.  The Veteran's speech was considered clear and normal in rate and volume.  Mood was described as "not too bad."  The Veteran's affect was seen as congruent, but calm and stable.  Thought process was considered logical.  There was no reported suicidal or homicidal ideation.  Judgment and insight showed no impairment.

When the Veteran was afforded a VA examination in April 2008, he reported difficulty sleeping most nights and awaking prematurely.  He also reported nightmares two to three times a week.  He further reported recurrent thoughts about Vietnam several times weekly.  Over the years, the Veteran reported being irritable, impatient and angry.  The Veteran avoided watching anything pertaining to Iraq or Vietnam War.  It was noted that the Veteran had become increasingly socially isolated and spent most of his time at home now since retiring.  The Veteran further reported intermittent difficulty concentrating and memory problems.  He shared that he was often hypervigilant on his property and was easily startled by sudden movements or loud noises.  When he was in public, he was watchful, wary and suspicious.  The Veteran noticed that he had become depressed over the years, and recognized that this relates to physically slowing down, retirement, and information concerning the Iraq war.  It was noted that the Veteran had never been suicidal, homicidal or psychotic.

Upon mental status examination, the VA examiner found that the Veteran was open and forthcoming when providing his history, and that the Veteran was polite and cooperative during the interview.  The VA examiner commented that the Veteran maintained eye contact well.  The VA examiner considered the Veteran to be a truthful and reliable historian.  Speech and thought processes were characterized as goal-directed.  The VA examiner considered the Veteran's behavior as normal during the meeting.  The VA examiner indicated that the Veteran was oriented in all spheres and that memory function was good.  He stated that no memory deficit could be elicited.  The VA examiner mentioned that the Veteran's mood and affect became sad and subdued when he discussed traumatic events.  The VA examiner reported that the Veteran is not acutely social, homicidal, psychotic, manic, hypomanic, obsessive or compulsive.  Fund of knowledge, abstracting ability, mathematical calculating, and insight and judgment were deemed good.  The VA examiner diagnosed chronic, moderate, combat-related PTSD.  

The VA examiner stated that persistent avoidance of stimuli associated with the traumatic events includes restrictive range of affect, efforts to avoid activities that rouse the events, feelings of detachment from others and markedly diminished participation in external activities.  Persistent symptoms of increased arousal, he said, are manifested by difficulty falling asleep, difficulty remaining asleep, irritability, outbursts of anger, intermittent difficulty concentrating, hypervigilance and exaggerated startle response.  A GAF score of 55 was reported. 

Analysis

I.   Prior to September 22, 2006

In a November 2011 statement, the Veteran's representative noted that an excess of 30 percent is warranted since an October 2004 VA examination showed the Veteran had poor "anger management" and an "inability to work due to pain and PTSD."  After reviewing the evidence prior to September 22, 2006, the Board finds that the preponderance of such evidence is against entitlement to a rating in excess of 30 percent.  

The Board acknowledges the Veteran's anger issues, sleep problems, avoidance of stimuli, reexperiencing trauma and increased arousal.  However, when considering the impact of the Veteran's symptoms on his overall level of occupational and social impairment, there was no evidence of reduced reliability and productivity to warrant a 50 percent rating prior to September 22, 2006.  The Veteran arrived early to his October 2004 appointment and was clean and well-groomed.  He had participated in group meetings in May 2005, where he exhibited appropriate demeanor and would participate in group discussions.  It was observed that he was respectful to others.  Likewise, at the July 2005 VA examination, the Veteran was polite and cooperative and answered all questions asked.  While the Veteran was suspicious of others and tried to avoid contact with other people, he was still able to go out in public and had been married to his wife since 1997.  Overall, there was no evidence of reduced reliability and social impairment.     

When also considering factors mentioned in the representative's November 2011 statement, a rating in excess of 30 percent is not warranted prior to September 22, 2006.  Although blunted affect was noted on occasion, there was no evidence of circumstantial, circumlocutory, or stereotyped speech.  A July 2005 VA examination shows that the Veteran's speech was described as goal-directed.  Additionally, there was no persuasive evidence of panic attacks more than once a week.  There was also no evidence impairment of short- and long-term memory.  A VA examiner in July 2005 observed that the Veteran's memory function was good.  There was no evidence of impaired judgment, impaired abstract thinking and difficulty in understanding complex commands.  On October 14, 2004, it was noted that the Veteran's thoughts were logical and goal-directed.  Further, a July 2005 VA examination showed that the Veteran answered all questions directly and forthrightly; and that the Veteran's fund of knowledge, mathematical calculating, and insight and judgment were good.  

The Board also notes that there was no evidence of difficulty in establishing and maintaining effective work and social relationships.  May 2005 VA treatment records show that the Veteran verbally participated in group therapy sessions and was respectful to others.  Although the Veteran reported at the July 2005 VA examination that he tried to avoid contact with others and that he did not like going out with people, the Veteran had been married to his wife for approximately 8 years at that time.  
  
The Veteran's representative also stated that a rating in excess of 30 percent prior to September 22, 2006 was warranted because the Veteran had expressed suicidal ideations.  The Board finds otherwise.  The only treatment record cited in the representative's November 2011 statement regarding this period of time was the October 2004 VA examination report, which the Board notes was devoid of any mention of suicidal ideation.  The Board further notes that May 2005 VA treatment records show that the Veteran did not present with suicidal ideation.  
 
The representative also noted impaired impulse control and difficulty in adapting to stressful circumstances, which are criteria cited for a 70 percent rating.  However, a 70 percent rating is not warranted.  The Board acknowledges that the Veteran had anger issues that were difficult for his wife to handle.  However, the evidence prior to September 22, 2006 shows that he would either walk away or avoid others to keep his anger under control.  Also, there was no difficulty in adapting to stressful circumstances since he was able to dine at restaurants and participate in PTSD group meetings with others.  The Board also acknowledges that while the Veteran had reported checking the door and windows several times a night, the Board finds that this did not seem to interfere with routine activities.

The Board acknowledges that an October 14, 2004 VA treatment record shows that the Veteran's GAF score was 45.  However, the GAF score is not determinative by itself.  The symptoms reported in October 2004 do not approximate the types of symptoms for a 50 percent rating, and the totality of the evidence for the period prior to September 22, 2006, does not support a 50 percent rating.  It should be noted that a GAF of 55 for the prior year was noted, and a GAF of 55 was reported on subsequent VA examination in July 2005.  The Board does not view the differences in reported GAF scores to be persuasive evidence in itself to warrant a rating in excess of 30 percent at any time prior to September 22, 2006.

The evidence prior to September 22, 2006, does clearly show some impairment due to PTSD.  However, the Veteran's depressed mood, anxiety, suspiciousness, and sleep impairment are expressly contemplated by the 30 percent rating in effect for that time period.  Also when considering the impact of the aforementioned symptoms and additional symptoms discussed above on his overall level of occupational and social impairment, there was no evidence of reduced reliability and productivity to warrant a 50 percent rating prior to September 22, 2006.  The preponderance of the evidence is against a rating in excess of 30 percent, prior to September 22, 2006.  

II.  From September 22, 2006

The RO increased the PTSD rating to 50 percent effective from 
September 22, 2006.  The Board will not consider whether such an increase was justified, but rather reviews the evidence since that date to determine if a rating in excess of 50 percent is warranted. 

When considering the impact of the Veteran's symptoms on his overall level of occupational and social impairment, there were few deficiencies.  Here, the Veteran's mood had been described at various times as "all right," "fatigued,' "down lately," "fairly good," and "not too bad."  The Veteran kept his anger under control, and even tolerated his nephew who had lived with him and his wife.  Judgment and insight were always seen as showing no impairment, and his thought process were deemed logical.  While he exhibited detachment from others and was feeling depressed, the Veteran was still married to his wife.  Although he was quick to anger and easily became irritable, the Veteran exercised judgment by avoiding anything that would trigger these emotions.  The Board notes that the Veteran repeatedly affirmed that he was not suicidal and homicidal.  The Veteran was able to act appropriately for all of his appointments.  

As noted above, the Veteran continually denied suicidal ideation.  Speech was not intermittently illogical, obscure, or irrelevant.  September 2006 and September 2007 VA treatment records show that speech was considered clear, and normal in rate and volume.  An April 2008 VA examination shows that speech was characterized as goal-directed.  

As for impaired impulse control, it was noted in a September 22, 2006 VA treatment record that the Veteran worked diligently to control his anger.  Overall, there was no evidence unprovoked irritability with periods of violence.  While the Veteran did report irritable mood, he consistently denied suicidal and homicidal ideation.  When he was afforded a VA examination in April 2008, he reported being irritable, impatient and angry.  The VA examiner noted that the Veteran experienced outbursts of anger.  However, the Veteran did report not being suicidal or homicidal.    

There was no spatial disorientation.  Here, the Veteran was consistently noted to be oriented to person, place, time and situation.  There was no neglect of personal appearance and hygiene.  September 2006 to February 2008 VA treatment records provide that the Veteran was always dressed casually and neatly.  While the Veteran did report feelings of detachment from others during the April 2008 VA examination, there was no inability to establish and maintain effective relationships.  The Board acknowledges the Veteran's September 2006 to February 2008 reports of relationship problems with family members in September 2006.  Nevertheless, the Veteran was still married to his wife.  As noted in the November 2007 and February 2008 VA treatment records, arguments with his wife have simmered down. 

Despite the representative's assertion in a November 2011 statement that there was evidence of obsessional rituals from September 22, 2006 onward, the Board notes that evidence of obsessional rituals which interfere with routine activities was nonexistent.  When the Veteran was afforded a VA examination in April 2008, the VA examiner noted that the Veteran was not obsessive or compulsive.  

Furthermore, the Veteran's representative did note that the Veteran's third marriage is evidence of "difficulty in maintaining effective relationships," which the Board notes is reflective of a 50 percent rating.

While the Board acknowledges the representative's assertions reflected in the November 2011 statement that the Veteran had depression, the Board notes that there was no near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  (Emphasis added).  When the Veteran discussed traumatic events at the April 2008 VA examination, it was noted that his mood and affect became sad and subdued.  The Veteran reported becoming depressed over the years.  Nevertheless, even though he stayed home most of the time, he was able to go out in public.  Additionally, he was polite and cooperative during the interview.  Furthermore, the VA examiner reported that the Veteran's behavior was normal during the examination.

The Board also notes that on VA examination in April 2008, the Veteran's GAF score was 55, which is indicative of moderate symptoms.

Overall, the preponderance of the evidence is against entitlement to a rating in excess of 50 percent from September 22, 2006.  Should the severity of the PTSD increase in the future, the Veteran may always file a claim for an increased rating.

Conclusion

The Board again acknowledges the fact that the Veteran's PTSD results in impairment.  In making the above findings, the Board has considered all PTSD symptoms and the resulting impairment, not just symptoms set out in the diagnostic criteria as guidance as to the severity of symptoms contemplated by the ratings set out in the rating schedule.  However, the Board finds that the ratings now in place contemplate the demonstrated impairment resulting from the PTSD.  

Extraschedular Evaluation

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the demonstrated PTSD symptoms fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent, prior to September 22, 2006, for service-connected PTSD is not warranted.  Entitlement to a rating in excess of 50 percent, from September 22, 2006, for service-connected PTSD is not warranted.
The appeal is denied to this extent.


REMAND

The other issue before the Board involves the Veteran's TDIU claim.  The Board believes that a VA examination and an opinion as to the effect of his service-connected disabilities on his ability to engage in gainful employment are necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should then be scheduled for an appropriate VA examination regarding the TDIU issue.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All examination findings should be clearly reported. 

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected disabilities (PTSD and diabetes mellitus) render him unable to engage in substantially gainful employment. 

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and determine whether TDIU is warranted.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


